Citation Nr: 0923054	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization And 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Denver Health Medical Center in Denver, 
Colorado on April 14, 2006, May 12, 2006, June 23, 2006 and 
August 2, 2006.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from January 1974 to January 
1976.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 determination of VA's 
Network Authorization And Payment Center in Fort Harrison, 
Montana.  


FINDINGS OF FACT

1.  The Veteran received medical care at Denver Health 
Medical Center in Denver, Colorado on April 14, 2006, May 12, 
2006, June 23, 2006 and August 2, 2006.  

2.  The Veteran does not have a service-connected disability.

3.  The condition for which the Veteran received care was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the Veteran's life or 
health.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Denver Health 
Medical Center in Denver, Colorado on April 14, 2006, May 12, 
2006, June 23, 2006 and August 2, 2006 are not met.  
38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. §§ 17.54, 
17.1000-1008 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION  

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In this case, VA provided the Veteran VCAA notice on his 
claim by letter dated March 2007, after deciding that claim 
the same month.  The timing of such notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the notice letter satisfies the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time VA initially decided the 
Veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the Veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the Veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the Veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  

In the aforementioned notice letter, VA acknowledged the 
claim being decided, notified the Veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of the VCAA and 
VA's duty to assist and indicated that it was developing his 
claim pursuant to that duty.  VA also identified the evidence 
the Veteran had submitted and the evidence he still needed to 
submit in support of his claim.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including records of the Veteran's treatment at Denver Health 
Medical Center in Denver, Colorado on April 14, 2006, May 12, 
2006, June 23, 2006 and August 2, 2006.  The Veteran does not 
now claim that there is any outstanding evidence to secure in 
support of his claim.  

The RO did not conduct medical inquiry in support of the 
Veteran's claim, including by obtaining a medical opinion, 
because, in a case such as this, which involves a request for 
payment of medical expenses, a medical professional from a VA 
Medical Center routinely reviews such request before the 
claim is granted or denied.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The Veteran received medical care at Denver Health Medical 
Center in Denver, Colorado on April 14, 2006, May 12, 2006, 
June 23, 2006 and August 2, 2006.  According to written 
statements he submitted during the course of this appeal, the 
care rendered on these dates represented follow-up treatment 
from his March 2006 to April 2006 hospitalizations, the costs 
of which VA covered.  Allegedly, VA physicians scheduled this 
care, or more specifically, these diagnostic tests at Denver 
Health Medical Center so as not to disrupt the Veteran's 
initial treatment by physicians from this facility.  The 
Veteran points out that he is now continuing follow-up care 
at a VA facility in Las Vegas, Nevada.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:(1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
(A) for an adjudicated service-connected disability, (B) for 
a non service-connected disability associated with and held 
to be aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (D) for any 
illness in the case of a veteran who is a participant in a 
vocational rehabilitation program that necessitates care or 
treatment to make possible such veteran's entrance into a 
course of training, prevent interruption of such course of 
training, or hasten the return to such course of training; 
and (3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See also 38 C.F.R. § 17.120 (2008).  The Court has held that 
all three of these statutory requirements must be met before 
payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 
49 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, in March 2006, the Veteran was involved in a 
skiing accident on a mountain.  This accident resulted in a 
right tibial fracture and necessitated presentation to the 
emergency room of Denver Health Medical Center in Denver, 
Colorado and surgery, which VA was unable to perform.  
Thereafter, on the dates in question, the Veteran underwent 
diagnostic testing and physical therapy at the same facility.  
At that time, he Veteran was not service connected for any 
disability.  The treatment at issue was thus not rendered for 
a service-connected disability or one associated therewith.  
Based on this fact, the Veteran does not meet the criteria 
for entitlement under 38 U.S.C.A. § 1728(a) (West 2002).  He 
may, however, be entitled to payment for such care under 38 
U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. §§ 17.1000-
1008 (2008). 

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2008).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In this case, there is no evidence of record establishing 
that, as alleged, VA scheduled the Veteran for the diagnostic 
testing and physical therapy at issue at Denver Health 
Medical Center, a non-VA facility.  By the Veteran's own 
admission, VA has since assumed responsibility for the 
Veteran's follow-up care.  Regardless, the veteran does not 
meet the criteria listed above.  Although Denver Health 
Medical Center's emergency department provides emergency care 
to the public, the care at issue was non-emergent and 
provided on an outpatient basis. 

The Board thus finds that the care rendered on April 14, 
2006, May 12, 2006, June 23, 2006 and August 2, 2006 was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the Veteran's life or 
health.  Based on this finding, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Denver Health Medical 
Center in Denver, Colorado on April 14, 2006, May 12, 2006, 
June 23, 2006 and August 2, 2006 are not met.  The evidence 
in this case is not in relative equipoise; therefore, the 
benefit-of-the-doubt rule is not for application.  Rather, as 
a preponderance of the evidence is against the claim, it must 
be denied.  


ORDER

Payment of unauthorized medical expenses for services 
rendered at Denver Health Medical Center in Denver, Colorado 
on April 14, 2006, May 12, 2006, June 23, 2006 and August 2, 
2006 is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


